UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2270


LARRY FRANCIS WILLIAMS,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF WICOMICO COUNTY; JOHN FREDERICKSEN,
Ph.D.,   (Individually   and   in   his   Official   Capacity)
Superintendent of Schools; STEPHANIE MOSES, (Individually &
in her Official Capacity) Director of Human Resources;
THOMAS FIELD, (Individually & in his Official Capacity)
Former    Interim    Superintendent;    UNKNOWN    DEFENDANTS,
Individually & in their Official Capacities; WILLIAM CAIN,
Individually   &   in   his   Official   Capacity,   Assistant
Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-03582-WMN)


Submitted:   January 23, 2013        Decided:   February 27, 2013


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Francis Williams, Appellant Pro Se.      Andrew G. Scott,
Leslie Robert Stellman, PESSIN KATZ LAW, P.A., Towson, Maryland;
Cullen B. Casey, Gregory Lee VanGeison, ANDERSON, COE & KING,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Larry   Francis    Williams    appeals    the   district   court’s

order    awarding   the   Defendants   summary   judgment      on    his    equal

protection claim, in violation of 42 U.S.C. § 1983 (2006), race

discrimination claim, in violation of 42 U.S.C. § 1981 (2006),

and defamation claim.         We have reviewed the record and find no

reversible      error.    Accordingly,     although    we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.       Williams v. Bd. of Educ. of Wicomico Cnty.,

No. 1:10-cv-03582-WMN (D. Md. Oct. 1, 2012).                We deny Williams’

motion    for   appointment    of   counsel.     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       3